DETAILED ACTION
Claims 1-17 are currently pending and have been examined in this application. This communication is the first action on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 03/02/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “map generation unit,” “estimation unit,” and “route planning unit” in claims 1 & 17 and repeated in dependent claims as well as “drive control unit” in claim 9 and “map correction unit” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. As such, “map generation unit,” “estimation unit,” and “route planning unit” as recited in Claims 1 & 17 and “drive control unit” in claim 9 and “map correction unit” in claim 13 are all interpreted to refer to “a computer having a central processing unit (CPU), a read only memory (ROM), a random access memory (RAM), a flash memory, and the like” as recited in specification Para 0039.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the mobile object” in Line 11 of Claim 1. There is insufficient antecedent basis for this limitation in the claim. Claims 2-14 are rejected by nature of their dependency on Claim 1. For the purpose of compact prosecution, the claim will be further examined on the merits under the assumption that “the mobile object” refers to the same “object” as stated in Line 3 of Claim 1.

Claim Rejections - 35 USC § 101
Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims are either directed to a method or apparatus, which is one of the statutory categories of invention.
(Step 1: YES)

The examiner has identified Claim 1 as the claim which represents the claimed invention for analysis and is similar to independent Claims 15, 16, & 17. Claim 1 recites the following limitations (additional elements emphasized in bold are considered to be parsed from the remaining abstract idea):
A control device comprising: a map generation unit that generates a map representing a position occupied by an object on a basis of a detection result by an optical sensor; an estimation unit that estimates a position of a mirror- surface object that is an object having a mirror surface; and a route planning unit that plans, in a case where presence of the mirror-surface object is estimated in a dividing section where an arrangement of predetermined objects is divided, a route that does not pass through the dividing section as a movement route of the mobile object on a basis of the map.

Under broadest reasonable interpretation, this claim covers performance of the limitations as a mental process (concepts performed in the human mind ) of generating a map. 
If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as concepts performed in the human mind, then it falls within the "mental process" grouping of abstract ideas. 

Accordingly, the claim recites an abstract idea. 
(Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words "apply it" ( or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally Linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). The control device, map generation unit, optical sensor, estimation unit, & route planning unit  in Claim 1 are just generic computer components. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words "apply it" (or an equivalent) with the judicial exception. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application. 
(Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words "apply it" (or an equivalent) with the judicial exception. Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. 
(Step 2B: NO. The claims do not provide significantly more)

The dependent Claims 2-14 further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above. The dependent claims do not include any additional elements (including drive control unit in claim 9 – generic computer components; map correction unit in claim 13 – generic computer components) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, the aforementioned claims are not patent-eligible.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims directed to an Apparatus must be distinguished from the prior art in terms of structure rather than function, In re Danly 263 F.2d 844, 847, 120 USPQ 582, 531 (CCPA 1959). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1657 (bd Pat. App. & Inter. 1987). However, the claim does not positively recite any elements that necessarily constitute a system or apparatus, such as computer hardware.  It is not clear what structure is included or excluded by the claim language.  The structural limitations of these claims are interpreted as computer code or software per-se and are not statutory. Claim 16 recites a program. A program not claimed as embodied in computer-readable media is considered to be software per se, which is not statutory (see MPEP 2106.03). Here, Applicant has claimed a system defined merely by software or terms synonymous with software or files, namely “a program,” lacking storage on a medium, which does not enable any underlying functionality to occur. Examiner recommends amending the claim to clearly include hardware in order to overcome this rejection.  Additionally, any amendments must be fully supported by the specification.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-11, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holz (US20180307241) in view of Yoshino (JP2015001820)


Claim 1:
Holz explicitly teaches:
A control device comprising:
(Holz) – “a system is provided that includes a robotic vehicle, a sensor mounted on the robotic vehicle, one or more processors, and a non-transitory computer readable medium. The system further includes program instructions stored on the non-transitory computer readable medium and executable by the one or more processors to determine a map of an environment of the robotic vehicle.” (Para 0004)
“FIG. 1 is a block diagram of system 100, in accordance with an example embodiment. System 100 includes planning system 110 and robotic device 120. Planning system 110 can include offboard planner 112 that can coordinate motion of one or more robotic devices operating in an environment. Offboard planner 112 can include roadmap planner 114. Offboard planner 112 and/or roadmap planner 114 can generate one or more asynchronous paths 116 for a robotic device, such as robotic device 120, to follow while operating in an environment.” (Para 0041)

a map generation unit that generates a map representing a position occupied by an object on a basis of a detection result by an optical sensor;
(Holz) – “In one example, a method is provided that includes determining a map of an environment. The map includes locations of a plurality of mapped landmarks within the environment and a false detection source region within the environment. The method further includes detecting a plurality of candidate landmarks based on sensor data from a sensor.” (Para 0003)
“Onboard system 320 can be a computation and sensor package for robotic planning configured for installation into and use with robotic device 120, where onboard system 320 can include onboard sensors 322 and one or more planning/execution processors 324.” (Para 0065)
“Onboard system 320 can be responsible for one or more of: localization of robotic device 120, generation of local trajectories to carry out plans and/or travel along paths and/or trajectories provided by warehouse management system 210, generation of commands to drives 340 to follow one or more (local) trajectories, generation of commands to control actuator(s) of robotic device 120, and reporting pose, status and/or other information to warehouse management system 210.” (Para 0066)
“Onboard sensors 322 can include one or more navigation lasers, laser scanners, cameras, and/or other sensors for navigating and/or controlling onboard system 320. For example, a robotic device of robotic device(s) 120 can include one or more laser scanners…The laser scanners can be used for obstacle detection and/or avoidance along a direction of travel of the robotic device as well as along the sides, corners, and/or back of the robotic device… In some embodiments, cameras and/or other sensors can be used for obstacle detection, obstacle avoidance, and/or localization instead of or along with the laser scanners.” (Para 0067)

an estimation unit that estimates a position of a mirror- surface object that is an object having a mirror surface; and
(Holz) – “In some examples, indications of locations of false detection sources may be mapped as well. Such sources of false detections may occupy relatively large portions of the map. For instance, a false detection source may include a reflective surface within the environment” (Para 0037)
“Mapping the indications of false detection source locations, such as false detection source regions may include navigating one or more robots through the environment. A robot may identify false detections, determine a pose estimate, and, based on the pose estimate, map the false detection source locations. Where several false detection source locations are proximate to one another, a false detection source region may be determined.” (Para 0038)
“In such examples, the robot may include a light ranging and detection (LIDAR) unit configured to emit light to an area surrounding the robot. In such examples, reflective surfaces may become sources of false detections, because the LIDAR device may emit a light signal, and reflective sources normal to the path of the emitted light may reflect the signal back to the one or more sensors on the robotic vehicle. In the present example, such a reflective surface is depicted as surface 1210.” (Para 0114)
Examiner Note: False detection source corresponds to mirror-surface object.

a route planning unit that plans, in a case where presence of the mirror-surface object is estimated in a dividing section where an arrangement of predetermined objects is divided, [a route that does not pass through the dividing section as a movement route of the mobile object on a basis of the map.]
(Holz) – “FIG. 1 is a block diagram of system 100, in accordance with an example embodiment. System 100 includes planning system 110 and robotic device 120. Planning system 110 can include offboard planner 112 that can coordinate motion of one or more robotic devices operating in an environment. Offboard planner 112 can include roadmap planner 114. Offboard planner 112 and/or roadmap planner 114 can generate one or more asynchronous paths 116 for a robotic device, such as robotic device 120, to follow while operating in an environment.” (Para 0041)
“Path-following subsystem 138 and/or trajectory-following subsystem 142 can act as a planner aboard robotic device 120. This onboard planner can follow one or more paths, such as asynchronous paths 116, based on position estimates provided by localization subsystem 132.” (Para 0049)“In the present example, detected candidate landmarks 1702, 1706, 1710, 1714, 1718, and 1722 have been aligned with a map of the environment. In this example, candidate landmarks 1702, 1704, and 1710 may be determined to correspond to mapped landmarks 1700, 1704, and 1708 respectively. Conversely, candidate landmarks 1714, 1718, and 1722 may be determined to correspond to false detections. In the present example, each of these candidate landmarks, so aligned, may fall within a mapped false detection source region. In particular, candidate landmarks 1714, 1718, and 1722 fall within false detection source regions 1712, 1716, and 1720 respectively. Because each false detection falls within a portion of the map known to produce false detections, the robotic vehicle or computing system may be confident that the pose estimate is accurate.” (Para 0126)

    PNG
    media_image1.png
    521
    364
    media_image1.png
    Greyscale

Examiner Note: Bracketed text not explicitly taught by the primary reference, but is taught by non-primary reference later in the rejection.

Holz does not explicitly teach:
a route that does not pass through the dividing section as a movement route of the mobile object on a basis of the map.

Yoshino, in the same field of endeavor, teaches:
a route that does not pass through the dividing section as a movement route of the mobile object on a basis of the map.
(Yoshino) – “Although various sensors are used, a laser range finder in which a distance to an obstacle can be detected with high accuracy is widely used. However, a laser coupled range finder camera has a problem which cannot measure distance correctly, when there are a mirror and a glass wall.” (Para 0003)
“The travel control unit 32 sends a command to the motor 50 (FIG. 1) to take a target action on the basis of the information of the self position sent from the self-position detection unit 31 (see FIG. 32). In addition, with reference to the environment map, a wall is avoided. In this case, it is possible to avoid a wall which cannot be correctly measured by the laser range finder 20.” (Para 0055)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the robot system of Holz with the travel control unit of Yoshino. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “properly detecting a self-position even in an environment where a complicated mirror wall or glass wall is provided” (Yoshino Para 0006)

Claim 2:
Holz in combination with the references relied upon in Claim 1 teach those respective limitations. 
Holz further teaches:
wherein the optical sensor is a distance sensor that measures a distance to an object on a basis of a reflected light of an emitted light.
(Holz) - “Onboard sensors 322 can include one or more navigation lasers, laser scanners, cameras, and/or other sensors for navigating and/or controlling onboard system 320. For example, a robotic device of robotic device(s) 120 can include one or more laser scanners…The laser scanners can be used for obstacle detection and/or avoidance along a direction of travel of the robotic device as well as along the sides, corners, and/or back of the robotic device… In some embodiments, cameras and/or other sensors can be used for obstacle detection, obstacle avoidance, and/or localization instead of or along with the laser scanners.” (Para 0067)
“In such examples, the robot may include a light ranging and detection (LIDAR) unit configured to emit light to an area surrounding the robot. In such examples, reflective surfaces may become sources of false detections, because the LIDAR device may emit a light signal, and reflective sources normal to the path of the emitted light may reflect the signal back to the one or more sensors on the robotic vehicle. In the present example, such a reflective surface is depicted as surface 1210.” (Para 0114)

Claim 3:
Holz in combination with the references relied upon in Claim 2 teach those respective limitations. 
Holz further teaches:
wherein the estimation unit estimates the position of the mirror- surface object on a basis of a detection result by another sensor that targets at the dividing section and measures a distance to the object by a method different from a method that is used by the optical sensor.
(Holz) - “Onboard sensors 322 can include one or more navigation lasers, laser scanners, cameras, and/or other sensors for navigating and/or controlling onboard system 320. For example, a robotic device of robotic device(s) 120 can include one or more laser scanners…The laser scanners can be used for obstacle detection and/or avoidance along a direction of travel of the robotic device as well as along the sides, corners, and/or back of the robotic device… In some embodiments, cameras and/or other sensors can be used for obstacle detection, obstacle avoidance, and/or localization instead of or along with the laser scanners.” (Para 0067)
“In such examples, the robot may include a light ranging and detection (LIDAR) unit configured to emit light to an area surrounding the robot. In such examples, reflective surfaces may become sources of false detections, because the LIDAR device may emit a light signal, and reflective sources normal to the path of the emitted light may reflect the signal back to the one or more sensors on the robotic vehicle. In the present example, such a reflective surface is depicted as surface 1210.” (Para 0114)

Claim 4:
Holz in combination with the references relied upon in Claim 3 teach those respective limitations. 
Holz further teaches:
wherein the estimation unit estimates the position of the mirror- surface object on a basis of a detection result by [an ultrasonic sensor as] the another sensor.
(Holz) - “Onboard sensors 322 can include one or more navigation lasers, laser scanners, cameras, and/or other sensors for navigating and/or controlling onboard system 320. For example, a robotic device of robotic device(s) 120 can include one or more laser scanners…The laser scanners can be used for obstacle detection and/or avoidance along a direction of travel of the robotic device as well as along the sides, corners, and/or back of the robotic device… In some embodiments, cameras and/or other sensors can be used for obstacle detection, obstacle avoidance, and/or localization instead of or along with the laser scanners.” (Para 0067)
“In such examples, the robot may include a light ranging and detection (LIDAR) unit configured to emit light to an area surrounding the robot. In such examples, reflective surfaces may become sources of false detections, because the LIDAR device may emit a light signal, and reflective sources normal to the path of the emitted light may reflect the signal back to the one or more sensors on the robotic vehicle. In the present example, such a reflective surface is depicted as surface 1210.” (Para 0114)
Examiner Note: Bracketed text not explicitly taught by the primary reference, but is taught by non-primary reference later in the rejection.

Holz does not explicitly teach:
an ultrasonic sensor as

Yoshino, in the same field of endeavor, teaches:
an ultrasonic sensor as
(Yoshino) – “In addition, in the present embodiment, a laser range finder is used, but the present invention is not limited thereto, and the present invention is not limited thereto, and a sensor which obtains information from a beam reflected by an object and obtains information from a beam reflected by an object may be used as long as information is obtained at a wide angle by a scan or the like. For example, an ultrasonic wave, an infrared distance measuring sensor, or a millimeter wave radar may be used as long as it is scanned or multi-directional.” (Para 0057)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the robot system of Holz with the travel control unit of Yoshino. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “properly detecting a self-position even in an environment where a complicated mirror wall or glass wall is provided” (Yoshino Para 0006)

Claim 5:
Holz in combination with the references relied upon in Claim 4 teach those respective limitations. 
Holz further teaches:
wherein in a case where the detection result [by the ultrasonic sensor] indicates presence of an object, the estimation unit estimates that the mirror-surface object is present in the dividing section.	
(Holz) – “In the present example, detected candidate landmarks 1702, 1706, 1710, 1714, 1718, and 1722 have been aligned with a map of the environment. In this example, candidate landmarks 1702, 1704, and 1710 may be determined to correspond to mapped landmarks 1700, 1704, and 1708 respectively. Conversely, candidate landmarks 1714, 1718, and 1722 may be determined to correspond to false detections. In the present example, each of these candidate landmarks, so aligned, may fall within a mapped false detection source region. In particular, candidate landmarks 1714, 1718, and 1722 fall within false detection source regions 1712, 1716, and 1720 respectively. Because each false detection falls within a portion of the map known to produce false detections, the robotic vehicle or computing system may be confident that the pose estimate is accurate.” (Para 0126)
Also See Fig. 17A

Holz does not explicitly teach:
by the ultrasonic sensor

Yoshino, in the same field of endeavor, teaches:
by the ultrasonic sensor 
(Yoshino) – “In addition, in the present embodiment, a laser range finder is used, but the present invention is not limited thereto, and the present invention is not limited thereto, and a sensor which obtains information from a beam reflected by an object and obtains information from a beam reflected by an object may be used as long as information is obtained at a wide angle by a scan or the like. For example, an ultrasonic wave, an infrared distance measuring sensor, or a millimeter wave radar may be used as long as it is scanned or multi-directional.” (Para 0057)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the robot system of Holz with the travel control unit of Yoshino. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “properly detecting a self-position even in an environment where a complicated mirror wall or glass wall is provided” (Yoshino Para 0006)

Claim 6:
Holz in combination with the references relied upon in Claim 1 teach those respective limitations. 
Holz further teaches:
wherein the estimation unit estimates the position of the mirror- surface object on a basis of an image obtained by capturing an image of a position of the dividing section.
(Holz) - “Onboard sensors 322 can include one or more navigation lasers, laser scanners, cameras, and/or other sensors for navigating and/or controlling onboard system 320. For example, a robotic device of robotic device(s) 120 can include one or more laser scanners…The laser scanners can be used for obstacle detection and/or avoidance along a direction of travel of the robotic device as well as along the sides, corners, and/or back of the robotic device… In some embodiments, cameras and/or other sensors can be used for obstacle detection, obstacle avoidance, and/or localization instead of or along with the laser scanners.” (Para 0067)

Claim 7:
Holz in combination with the references relied upon in Claim 6 teach those respective limitations. 
Holz further teaches:
wherein in a case where a predetermined identifier attached to a surface of the mobile object appears in the image, the estimation unit estimates that the mirror-surface object is present in the dividing section.
(Holz) - “Onboard sensors 322 can include one or more navigation lasers, laser scanners, cameras, and/or other sensors for navigating and/or controlling onboard system 320. For example, a robotic device of robotic device(s) 120 can include one or more laser scanners…The laser scanners can be used for obstacle detection and/or avoidance along a direction of travel of the robotic device as well as along the sides, corners, and/or back of the robotic device… In some embodiments, cameras and/or other sensors can be used for obstacle detection, obstacle avoidance, and/or localization instead of or along with the laser scanners.” (Para 0067)
 “The pose of the robotic vehicle may be estimated based on received signals 606 by one or more sensors 602 on the robotic vehicle. The received signals may be associated with landmarks 604 distributed throughout the environment. For example, the signals may be reflected by retroreflective markers placed in various locations in a warehouse” (Para 0082)
“In the present example, detected candidate landmarks 1702, 1706, 1710, 1714, 1718, and 1722 have been aligned with a map of the environment. In this example, candidate landmarks 1702, 1704, and 1710 may be determined to correspond to mapped landmarks 1700, 1704, and 1708 respectively. Conversely, candidate landmarks 1714, 1718, and 1722 may be determined to correspond to false detections. In the present example, each of these candidate landmarks, so aligned, may fall within a mapped false detection source region. In particular, candidate landmarks 1714, 1718, and 1722 fall within false detection source regions 1712, 1716, and 1720 respectively. Because each false detection falls within a portion of the map known to produce false detections, the robotic vehicle or computing system may be confident that the pose estimate is accurate.” (Para 0126)
Examiner Note: Per BRI, Mapped Landmarks corresponds to predetermined identifier.

Claim 8:
Holz in combination with the references relied upon in Claim 7 teach those respective limitations. 
Holz further teaches:
wherein the estimation unit estimates that the mirror-surface object is present on a basis of the image that is captured in a state that a position of the mobile object on the map is between reflection vectors of vectors directed from the position of the mobile object to both ends of the dividing section.
(Holz) - “Onboard sensors 322 can include one or more navigation lasers, laser scanners, cameras, and/or other sensors for navigating and/or controlling onboard system 320. For example, a robotic device of robotic device(s) 120 can include one or more laser scanners…The laser scanners can be used for obstacle detection and/or avoidance along a direction of travel of the robotic device as well as along the sides, corners, and/or back of the robotic device… In some embodiments, cameras and/or other sensors can be used for obstacle detection, obstacle avoidance, and/or localization instead of or along with the laser scanners.” (Para 0067)
“Mapping the indications of false detection source locations, such as false detection source regions may include navigating one or more robots through the environment. A robot may identify false detections, determine a pose estimate, and, based on the pose estimate, map the false detection source locations. Where several false detection source locations are proximate to one another, a false detection source region may be determined.” (Para 0038)
“The sensors may also include a navigation scanner 710. The navigation scanner 710 may be configured to receive signals from candidate landmarks in an environment of the robot.” (Para 0084)
“For example, each time the navigation scanner 710 performs a scan, sensor data from the on-board sensing module may be processed by the pose estimation module 702 to determine a current location and orientation of the robotic vehicle in the environment.” (Para 0085)
“Mapping the indications of false detection source locations, such as false detection source regions may include navigating one or more robots through the environment. A robot may identify false detections, determine a pose estimate, and, based on the pose estimate, map the false detection source locations. Where several false detection source locations are proximate to one another, a false detection source region may be determined.” (Para 0038)
“In such examples, the robot may include a light ranging and detection (LIDAR) unit configured to emit light to an area surrounding the robot. In such examples, reflective surfaces may become sources of false detections, because the LIDAR device may emit a light signal, and reflective sources normal to the path of the emitted light may reflect the signal back to the one or more sensors on the robotic vehicle. In the present example, such a reflective surface is depicted as surface 1210.” (Para 0114)

    PNG
    media_image2.png
    656
    481
    media_image2.png
    Greyscale

Examiner Note: One of ordinary skill in the art will recognize that a LIDAR scanner operates by emitting beams of light and measuring the light reflected off of the target, thereby synthesizing an image. Therefore, LIDAR and navigation scanner correspond to reflection vectors of vectors directed from the position of the mobile object as illustrated in Fig. 6. The scans are made as the robot moves through the environment; therefore, there will be a point in normal operation when the robot is between the reflection vectors of both ends of the reflective surface.

Claim 9:
Holz in combination with the references relied upon in Claim 8 teach those respective limitations. 
Holz further teaches:
further comprising a drive control unit that causes the mobile object to move to a position between the reflection vectors.
(Holz) – “FIG. 1 is a block diagram of system 100, in accordance with an example embodiment. System 100 includes planning system 110 and robotic device 120. Planning system 110 can include offboard planner 112 that can coordinate motion of one or more robotic devices operating in an environment. Offboard planner 112 can include roadmap planner 114. Offboard planner 112 and/or roadmap planner 114 can generate one or more asynchronous paths 116 for a robotic device, such as robotic device 120, to follow while operating in an environment.” (Para 0041) 
“Path-following subsystem 138 and/or trajectory-following subsystem 142 can act as a planner aboard robotic device 120. This onboard planner can follow one or more paths, such as asynchronous paths 116, based on position estimates provided by localization subsystem 132.” (Para 0049)
“Servo drives 152 can receive control signals, such as trajectories 144, from onboard software 130, and can provide electric current to the servomechanism(s) to produce motion proportional to the control signals.” (Para 0051)
Also see Fig. 6.

Claim 10:
Holz in combination with the references relied upon in Claim 1 teach those respective limitations. 
Holz further teaches:
wherein the estimation unit estimates the position of the mirror- surface object on a basis of a matching result between image data of a predetermined area on the map and image data of another area.
(Holz) – “In some examples, indications of locations of false detection sources may be mapped as well. Such sources of false detections may occupy relatively large portions of the map. For instance, a false detection source may include a reflective surface within the environment” (Para 0037)
“Mapping the indications of false detection source locations, such as false detection source regions may include navigating one or more robots through the environment. A robot may identify false detections, determine a pose estimate, and, based on the pose estimate, map the false detection source locations. Where several false detection source locations are proximate to one another, a false detection source region may be determined.” (Para 0038)
“Onboard sensors 322 can include one or more navigation lasers, laser scanners, cameras, and/or other sensors for navigating and/or controlling onboard system 320. For example, a robotic device of robotic device(s) 120 can include one or more laser scanners…The laser scanners can be used for obstacle detection and/or avoidance along a direction of travel of the robotic device as well as along the sides, corners, and/or back of the robotic device… In some embodiments, cameras and/or other sensors can be used for obstacle detection, obstacle avoidance, and/or localization instead of or along with the laser scanners.” (Para 0067) 
“In some examples, the received signals may indicate locations of the landmarks relative to the robotic vehicle. Further, the locations of the landmarks within the environment may be predetermined. For example, the landmarks may be mapped. Matching the received signals with corresponding mapped landmarks may allow the pose of the robot within the environment to be inferred. For example, the robot may align the detected landmarks with the mapped landmarks to determine its position on the map. Further, the locations of the landmarks in relation to obstacles 610 within the environment may be predetermined. For example, the locations of obstacles may also be mapped. The robot may make movements 608 to navigate within the environment while avoiding the obstacles based on the estimated pose and the predetermined locations of the obstacles.” (Para 0083)

Claim 11:
Holz in combination with the references relied upon in Claim 10 teach those respective limitations. 
Holz further teaches:
wherein the estimation unit sets an area ahead of the dividing section as the predetermined area with reference to a position of the mobile object.
(Holz) – “In some examples, indications of locations of false detection sources may be mapped as well. Such sources of false detections may occupy relatively large portions of the map. For instance, a false detection source may include a reflective surface within the environment” (Para 0037) 
“Mapping the indications of false detection source locations, such as false detection source regions may include navigating one or more robots through the environment. A robot may identify false detections, determine a pose estimate, and, based on the pose estimate, map the false detection source locations. Where several false detection source locations are proximate to one another, a false detection source region may be determined.” (Para 0038)
“Onboard sensors 322 can include one or more navigation lasers, laser scanners, cameras, and/or other sensors for navigating and/or controlling onboard system 320. For example, a robotic device of robotic device(s) 120 can include one or more laser scanners…The laser scanners can be used for obstacle detection and/or avoidance along a direction of travel of the robotic device as well as along the sides, corners, and/or back of the robotic device… In some embodiments, cameras and/or other sensors can be used for obstacle detection, obstacle avoidance, and/or localization instead of or along with the laser scanners.” (Para 0067)
 “FIG. 6 shows a robotic vehicle navigating within an environment, according to an example embodiment. A location and orientation of a robotic vehicle 600 may be estimated, and the robot may navigate through the environment accordingly. The location and orientation of the robotic vehicle may be referred to as the “pose” of the robotic vehicle. The pose of the robotic vehicle may be estimated based on received signals 606 by one or more sensors 602 on the robotic vehicle. The received signals may be associated with landmarks 604 distributed throughout the environment.” (Para 0082)
“In some examples, the received signals may indicate locations of the landmarks relative to the robotic vehicle. Further, the locations of the landmarks within the environment may be predetermined. For example, the landmarks may be mapped. Matching the received signals with corresponding mapped landmarks may allow the pose of the robot within the environment to be inferred. For example, the robot may align the detected landmarks with the mapped landmarks to determine its position on the map. Further, the locations of the landmarks in relation to obstacles 610 within the environment may be predetermined. For example, the locations of obstacles may also be mapped. The robot may make movements 608 to navigate within the environment while avoiding the obstacles based on the estimated pose and the predetermined locations of the obstacles.” (Para 0083)
Reference Fig. 6.
Examiner Note: Per Fig. 6, the predetermined area is ahead of the robot.

Claim 13:
Holz in combination with the references relied upon in Claim 1 teach those respective limitations. 
Holz further teaches:
further comprising a map correction unit that corrects the map in a case where the estimation unit estimates that the mirror-surface object is present, 
(Holz) – “A post-processing module 704 may be used to refine the pose estimation derived from the pose tracking/refinement or global localization… Further, the post-processing module may provide a map update 724 based on the provided confidence/accuracy and refined pose estimate. For example, the map update may update locations of the mapped landmarks based on the refined pose estimate. In other examples, the map update may update statistical information associated with the mapped landmarks used to generate the refined pose estimation.” (Para 0088)
“In some examples, the received signals may indicate locations of the landmarks relative to the robotic vehicle. Further, the locations of the landmarks within the environment may be predetermined. For example, the landmarks may be mapped. Matching the received signals with corresponding mapped landmarks may allow the pose of the robot within the environment to be inferred. For example, the robot may align the detected landmarks with the mapped landmarks to determine its position on the map. Further, the locations of the landmarks in relation to obstacles 610 within the environment may be predetermined. For example, the locations of obstacles may also be mapped. The robot may make movements 608 to navigate within the environment while avoiding the obstacles based on the estimated pose and the predetermined locations of the obstacles.” (Para 0083)

wherein the route planning unit plans the movement route on a basis of the map corrected by the map correction unit.
(Holz) – “FIG. 1 is a block diagram of system 100, in accordance with an example embodiment. System 100 includes planning system 110 and robotic device 120. Planning system 110 can include offboard planner 112 that can coordinate motion of one or more robotic devices operating in an environment. Offboard planner 112 can include roadmap planner 114. Offboard planner 112 and/or roadmap planner 114 can generate one or more asynchronous paths 116 for a robotic device, such as robotic device 120, to follow while operating in an environment.” (Para 0041)
“Path-following subsystem 138 and/or trajectory-following subsystem 142 can act as a planner aboard robotic device 120. This onboard planner can follow one or more paths, such as asynchronous paths 116, based on position estimates provided by localization subsystem 132.” (Para 0049)
“A post-processing module 704 may be used to refine the pose estimation derived from the pose tracking/refinement or global localization… Further, the post-processing module may provide a map update 724 based on the provided confidence/accuracy and refined pose estimate. For example, the map update may update locations of the mapped landmarks based on the refined pose estimate. In other examples, the map update may update statistical information associated with the mapped landmarks used to generate the refined pose estimation.” (Para 0088)
“In the present example, detected candidate landmarks 1702, 1706, 1710, 1714, 1718, and 1722 have been aligned with a map of the environment. In this example, candidate landmarks 1702, 1704, and 1710 may be determined to correspond to mapped landmarks 1700, 1704, and 1708 respectively. Conversely, candidate landmarks 1714, 1718, and 1722 may be determined to correspond to false detections. In the present example, each of these candidate landmarks, so aligned, may fall within a mapped false detection source region. In particular, candidate landmarks 1714, 1718, and 1722 fall within false detection source regions 1712, 1716, and 1720 respectively. Because each false detection falls within a portion of the map known to produce false detections, the robotic vehicle or computing system may be confident that the pose estimate is accurate.” (Para 0126)

Claim 14:
Holz in combination with the references relied upon in Claim 1 teach those respective limitations. 
Holz further teaches:
wherein the control device is a device mounted on the mobile object.
(Holz) – “a system is provided that includes a robotic vehicle, a sensor mounted on the robotic vehicle, one or more processors, and a non-transitory computer readable medium.” (Para 0004)
“Planning/execution processor(s) 324 can include one or more computer processors connected at least to onboard sensors 322.” (Para 0068)

Claim 15:
Holz explicitly teaches:
An information processing method comprising, by a control device:
(Holz) – “a system is provided that includes a robotic vehicle, a sensor mounted on the robotic vehicle, one or more processors, and a non-transitory computer readable medium. The system further includes program instructions stored on the non-transitory computer readable medium and executable by the one or more processors to determine a map of an environment of the robotic vehicle.” (Para 0004)
“FIG. 1 is a block diagram of system 100, in accordance with an example embodiment. System 100 includes planning system 110 and robotic device 120. Planning system 110 can include offboard planner 112 that can coordinate motion of one or more robotic devices operating in an environment. Offboard planner 112 can include roadmap planner 114. Offboard planner 112 and/or roadmap planner 114 can generate one or more asynchronous paths 116 for a robotic device, such as robotic device 120, to follow while operating in an environment.” (Para 0041)

generating a map representing a position occupied by an object on a basis of a detection result by an optical sensor;
(Holz) – “In one example, a method is provided that includes determining a map of an environment. The map includes locations of a plurality of mapped landmarks within the environment and a false detection source region within the environment. The method further includes detecting a plurality of candidate landmarks based on sensor data from a sensor.” (Para 0003)
“Onboard system 320 can be a computation and sensor package for robotic planning configured for installation into and use with robotic device 120, where onboard system 320 can include onboard sensors 322 and one or more planning/execution processors 324.” (Para 0065)
“Onboard system 320 can be responsible for one or more of: localization of robotic device 120, generation of local trajectories to carry out plans and/or travel along paths and/or trajectories provided by warehouse management system 210, generation of commands to drives 340 to follow one or more (local) trajectories, generation of commands to control actuator(s) of robotic device 120, and reporting pose, status and/or other information to warehouse management system 210.” (Para 0066)
“Onboard sensors 322 can include one or more navigation lasers, laser scanners, cameras, and/or other sensors for navigating and/or controlling onboard system 320. For example, a robotic device of robotic device(s) 120 can include one or more laser scanners…The laser scanners can be used for obstacle detection and/or avoidance along a direction of travel of the robotic device as well as along the sides, corners, and/or back of the robotic device… In some embodiments, cameras and/or other sensors can be used for obstacle detection, obstacle avoidance, and/or localization instead of or along with the laser scanners.” (Para 0067)

estimating a position of a mirror- surface object that is an object having a mirror surface; and
(Holz) – “In some examples, indications of locations of false detection sources may be mapped as well. Such sources of false detections may occupy relatively large portions of the map. For instance, a false detection source may include a reflective surface within the environment” (Para 0037)
“Mapping the indications of false detection source locations, such as false detection source regions may include navigating one or more robots through the environment. A robot may identify false detections, determine a pose estimate, and, based on the pose estimate, map the false detection source locations. Where several false detection source locations are proximate to one another, a false detection source region may be determined.” (Para 0038)
“In such examples, the robot may include a light ranging and detection (LIDAR) unit configured to emit light to an area surrounding the robot. In such examples, reflective surfaces may become sources of false detections, because the LIDAR device may emit a light signal, and reflective sources normal to the path of the emitted light may reflect the signal back to the one or more sensors on the robotic vehicle. In the present example, such a reflective surface is depicted as surface 1210.” (Para 0114)
Examiner Note: False detection source corresponds to mirror-surface object.

planning, in a case where presence of the mirror-surface object is estimated in a dividing section where an arrangement of predetermined objects is divided, [a route that does not pass through the dividing section as a movement route of the mobile object on a basis of the map.]
(Holz) – “FIG. 1 is a block diagram of system 100, in accordance with an example embodiment. System 100 includes planning system 110 and robotic device 120. Planning system 110 can include offboard planner 112 that can coordinate motion of one or more robotic devices operating in an environment. Offboard planner 112 can include roadmap planner 114. Offboard planner 112 and/or roadmap planner 114 can generate one or more asynchronous paths 116 for a robotic device, such as robotic device 120, to follow while operating in an environment.” (Para 0041)
“Path-following subsystem 138 and/or trajectory-following subsystem 142 can act as a planner aboard robotic device 120. This onboard planner can follow one or more paths, such as asynchronous paths 116, based on position estimates provided by localization subsystem 132.” (Para 0049)“In the present example, detected candidate landmarks 1702, 1706, 1710, 1714, 1718, and 1722 have been aligned with a map of the environment. In this example, candidate landmarks 1702, 1704, and 1710 may be determined to correspond to mapped landmarks 1700, 1704, and 1708 respectively. Conversely, candidate landmarks 1714, 1718, and 1722 may be determined to correspond to false detections. In the present example, each of these candidate landmarks, so aligned, may fall within a mapped false detection source region. In particular, candidate landmarks 1714, 1718, and 1722 fall within false detection source regions 1712, 1716, and 1720 respectively. Because each false detection falls within a portion of the map known to produce false detections, the robotic vehicle or computing system may be confident that the pose estimate is accurate.” (Para 0126)

    PNG
    media_image1.png
    521
    364
    media_image1.png
    Greyscale

Examiner Note: Bracketed text not explicitly taught by the primary reference, but is taught by non-primary reference later in the rejection.

Holz does not explicitly teach:
a route that does not pass through the dividing section as a movement route of the mobile object on a basis of the map.

Yoshino, in the same field of endeavor, teaches:
a route that does not pass through the dividing section as a movement route of the mobile object on a basis of the map.
(Yoshino) – “Although various sensors are used, a laser range finder in which a distance to an obstacle can be detected with high accuracy is widely used. However, a laser coupled range finder camera has a problem which cannot measure distance correctly, when there are a mirror and a glass wall.” (Para 0003)
“The travel control unit 32 sends a command to the motor 50 (FIG. 1) to take a target action on the basis of the information of the self position sent from the self-position detection unit 31 (see FIG. 32). In addition, with reference to the environment map, a wall is avoided. In this case, it is possible to avoid a wall which cannot be correctly measured by the laser range finder 20.” (Para 0055)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the robot system of Holz with the travel control unit of Yoshino. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “properly detecting a self-position even in an environment where a complicated mirror wall or glass wall is provided” (Yoshino Para 0006)

Claim 16:
Holz explicitly teaches:
A program for causing a computer to execute a process, the process comprising:
(Holz) – “a system is provided that includes a robotic vehicle, a sensor mounted on the robotic vehicle, one or more processors, and a non-transitory computer readable medium. The system further includes program instructions stored on the non-transitory computer readable medium and executable by the one or more processors to determine a map of an environment of the robotic vehicle.” (Para 0004)
“FIG. 1 is a block diagram of system 100, in accordance with an example embodiment. System 100 includes planning system 110 and robotic device 120. Planning system 110 can include offboard planner 112 that can coordinate motion of one or more robotic devices operating in an environment. Offboard planner 112 can include roadmap planner 114. Offboard planner 112 and/or roadmap planner 114 can generate one or more asynchronous paths 116 for a robotic device, such as robotic device 120, to follow while operating in an environment.” (Para 0041)

generating a map representing a position occupied by an object on a basis of a detection result by an optical sensor;
(Holz) – “In one example, a method is provided that includes determining a map of an environment. The map includes locations of a plurality of mapped landmarks within the environment and a false detection source region within the environment. The method further includes detecting a plurality of candidate landmarks based on sensor data from a sensor.” (Para 0003)
“Onboard system 320 can be a computation and sensor package for robotic planning configured for installation into and use with robotic device 120, where onboard system 320 can include onboard sensors 322 and one or more planning/execution processors 324.” (Para 0065)
“Onboard system 320 can be responsible for one or more of: localization of robotic device 120, generation of local trajectories to carry out plans and/or travel along paths and/or trajectories provided by warehouse management system 210, generation of commands to drives 340 to follow one or more (local) trajectories, generation of commands to control actuator(s) of robotic device 120, and reporting pose, status and/or other information to warehouse management system 210.” (Para 0066)
“Onboard sensors 322 can include one or more navigation lasers, laser scanners, cameras, and/or other sensors for navigating and/or controlling onboard system 320. For example, a robotic device of robotic device(s) 120 can include one or more laser scanners…The laser scanners can be used for obstacle detection and/or avoidance along a direction of travel of the robotic device as well as along the sides, corners, and/or back of the robotic device… In some embodiments, cameras and/or other sensors can be used for obstacle detection, obstacle avoidance, and/or localization instead of or along with the laser scanners.” (Para 0067)

estimating a position of a mirror- surface object that is an object having a mirror surface; and
(Holz) – “In some examples, indications of locations of false detection sources may be mapped as well. Such sources of false detections may occupy relatively large portions of the map. For instance, a false detection source may include a reflective surface within the environment” (Para 0037)
“Mapping the indications of false detection source locations, such as false detection source regions may include navigating one or more robots through the environment. A robot may identify false detections, determine a pose estimate, and, based on the pose estimate, map the false detection source locations. Where several false detection source locations are proximate to one another, a false detection source region may be determined.” (Para 0038)
“In such examples, the robot may include a light ranging and detection (LIDAR) unit configured to emit light to an area surrounding the robot. In such examples, reflective surfaces may become sources of false detections, because the LIDAR device may emit a light signal, and reflective sources normal to the path of the emitted light may reflect the signal back to the one or more sensors on the robotic vehicle. In the present example, such a reflective surface is depicted as surface 1210.” (Para 0114)
Examiner Note: False detection source corresponds to mirror-surface object.

planning, in a case where presence of the mirror-surface object is estimated in a dividing section where an arrangement of predetermined objects is divided, [a route that does not pass through the dividing section as a movement route of the mobile object on a basis of the map.]
(Holz) – “FIG. 1 is a block diagram of system 100, in accordance with an example embodiment. System 100 includes planning system 110 and robotic device 120. Planning system 110 can include offboard planner 112 that can coordinate motion of one or more robotic devices operating in an environment. Offboard planner 112 can include roadmap planner 114. Offboard planner 112 and/or roadmap planner 114 can generate one or more asynchronous paths 116 for a robotic device, such as robotic device 120, to follow while operating in an environment.” (Para 0041)
“Path-following subsystem 138 and/or trajectory-following subsystem 142 can act as a planner aboard robotic device 120. This onboard planner can follow one or more paths, such as asynchronous paths 116, based on position estimates provided by localization subsystem 132.” (Para 0049)“In the present example, detected candidate landmarks 1702, 1706, 1710, 1714, 1718, and 1722 have been aligned with a map of the environment. In this example, candidate landmarks 1702, 1704, and 1710 may be determined to correspond to mapped landmarks 1700, 1704, and 1708 respectively. Conversely, candidate landmarks 1714, 1718, and 1722 may be determined to correspond to false detections. In the present example, each of these candidate landmarks, so aligned, may fall within a mapped false detection source region. In particular, candidate landmarks 1714, 1718, and 1722 fall within false detection source regions 1712, 1716, and 1720 respectively. Because each false detection falls within a portion of the map known to produce false detections, the robotic vehicle or computing system may be confident that the pose estimate is accurate.” (Para 0126)

    PNG
    media_image1.png
    521
    364
    media_image1.png
    Greyscale

Examiner Note: Bracketed text not explicitly taught by the primary reference, but is taught by non-primary reference later in the rejection.

Holz does not explicitly teach:
a route that does not pass through the dividing section as a movement route of the mobile object on a basis of the map.

Yoshino, in the same field of endeavor, teaches:
a route that does not pass through the dividing section as a movement route of the mobile object on a basis of the map.
(Yoshino) – “Although various sensors are used, a laser range finder in which a distance to an obstacle can be detected with high accuracy is widely used. However, a laser coupled range finder camera has a problem which cannot measure distance correctly, when there are a mirror and a glass wall.” (Para 0003)
“The travel control unit 32 sends a command to the motor 50 (FIG. 1) to take a target action on the basis of the information of the self position sent from the self-position detection unit 31 (see FIG. 32). In addition, with reference to the environment map, a wall is avoided. In this case, it is possible to avoid a wall which cannot be correctly measured by the laser range finder 20.” (Para 0055)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the robot system of Holz with the travel control unit of Yoshino. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “properly detecting a self-position even in an environment where a complicated mirror wall or glass wall is provided” (Yoshino Para 0006)

Claim 17:
Holz explicitly teaches:
A control device comprising:
(Holz) – “a system is provided that includes a robotic vehicle, a sensor mounted on the robotic vehicle, one or more processors, and a non-transitory computer readable medium. The system further includes program instructions stored on the non-transitory computer readable medium and executable by the one or more processors to determine a map of an environment of the robotic vehicle.” (Para 0004)
“FIG. 1 is a block diagram of system 100, in accordance with an example embodiment. System 100 includes planning system 110 and robotic device 120. Planning system 110 can include offboard planner 112 that can coordinate motion of one or more robotic devices operating in an environment. Offboard planner 112 can include roadmap planner 114. Offboard planner 112 and/or roadmap planner 114 can generate one or more asynchronous paths 116 for a robotic device, such as robotic device 120, to follow while operating in an environment.” (Para 0041)

a map generation unit that generates a map representing a position occupied by an object on a basis of a detection result by an optical sensor;
(Holz) – “In one example, a method is provided that includes determining a map of an environment. The map includes locations of a plurality of mapped landmarks within the environment and a false detection source region within the environment. The method further includes detecting a plurality of candidate landmarks based on sensor data from a sensor.” (Para 0003)
“Onboard system 320 can be a computation and sensor package for robotic planning configured for installation into and use with robotic device 120, where onboard system 320 can include onboard sensors 322 and one or more planning/execution processors 324.” (Para 0065)
“Onboard system 320 can be responsible for one or more of: localization of robotic device 120, generation of local trajectories to carry out plans and/or travel along paths and/or trajectories provided by warehouse management system 210, generation of commands to drives 340 to follow one or more (local) trajectories, generation of commands to control actuator(s) of robotic device 120, and reporting pose, status and/or other information to warehouse management system 210.” (Para 0066)
“Onboard sensors 322 can include one or more navigation lasers, laser scanners, cameras, and/or other sensors for navigating and/or controlling onboard system 320. For example, a robotic device of robotic device(s) 120 can include one or more laser scanners…The laser scanners can be used for obstacle detection and/or avoidance along a direction of travel of the robotic device as well as along the sides, corners, and/or back of the robotic device… In some embodiments, cameras and/or other sensors can be used for obstacle detection, obstacle avoidance, and/or localization instead of or along with the laser scanners.” (Para 0067)

an estimation unit that estimates a position of a [transparent] object, which is an object having a [transparent] surface, on a basis of a detection result by another sensor that measures a distance to an object by a method different from a method used by the optical sensor; and
(Holz) – “In some examples, indications of locations of false detection sources may be mapped as well. Such sources of false detections may occupy relatively large portions of the map. For instance, a false detection source may include a reflective surface within the environment” (Para 0037)
“Mapping the indications of false detection source locations, such as false detection source regions may include navigating one or more robots through the environment. A robot may identify false detections, determine a pose estimate, and, based on the pose estimate, map the false detection source locations. Where several false detection source locations are proximate to one another, a false detection source region may be determined.” (Para 0038)
“Onboard sensors 322 can include one or more navigation lasers, laser scanners, cameras, and/or other sensors for navigating and/or controlling onboard system 320. For example, a robotic device of robotic device(s) 120 can include one or more laser scanners…The laser scanners can be used for obstacle detection and/or avoidance along a direction of travel of the robotic device as well as along the sides, corners, and/or back of the robotic device… In some embodiments, cameras and/or other sensors can be used for obstacle detection, obstacle avoidance, and/or localization instead of or along with the laser scanners.” (Para 0067)
“In such examples, the robot may include a light ranging and detection (LIDAR) unit configured to emit light to an area surrounding the robot. In such examples, reflective surfaces may become sources of false detections, because the LIDAR device may emit a light signal, and reflective sources normal to the path of the emitted light may reflect the signal back to the one or more sensors on the robotic vehicle. In the present example, such a reflective surface is depicted as surface 1210.” (Para 0114)
Examiner Note: Bracketed text not explicitly taught by the primary reference, but is taught by non-primary reference later in the rejection. False detection source corresponds to object and surface.

a route planning unit that plans, in a case where presence of the [transparent] object is estimated in a dividing section where an arrangement of predetermined objects is divided, [a route that does not pass through the dividing section as a movement route of the mobile object on a basis of the map.]
(Holz) – “FIG. 1 is a block diagram of system 100, in accordance with an example embodiment. System 100 includes planning system 110 and robotic device 120. Planning system 110 can include offboard planner 112 that can coordinate motion of one or more robotic devices operating in an environment. Offboard planner 112 can include roadmap planner 114. Offboard planner 112 and/or roadmap planner 114 can generate one or more asynchronous paths 116 for a robotic device, such as robotic device 120, to follow while operating in an environment.” (Para 0041)
“Path-following subsystem 138 and/or trajectory-following subsystem 142 can act as a planner aboard robotic device 120. This onboard planner can follow one or more paths, such as asynchronous paths 116, based on position estimates provided by localization subsystem 132.” (Para 0049)“In the present example, detected candidate landmarks 1702, 1706, 1710, 1714, 1718, and 1722 have been aligned with a map of the environment. In this example, candidate landmarks 1702, 1704, and 1710 may be determined to correspond to mapped landmarks 1700, 1704, and 1708 respectively. Conversely, candidate landmarks 1714, 1718, and 1722 may be determined to correspond to false detections. In the present example, each of these candidate landmarks, so aligned, may fall within a mapped false detection source region. In particular, candidate landmarks 1714, 1718, and 1722 fall within false detection source regions 1712, 1716, and 1720 respectively. Because each false detection falls within a portion of the map known to produce false detections, the robotic vehicle or computing system may be confident that the pose estimate is accurate.” (Para 0126)

    PNG
    media_image1.png
    521
    364
    media_image1.png
    Greyscale

Examiner Note: Bracketed text not explicitly taught by the primary reference, but is taught by non-primary reference later in the rejection.

Holz does not explicitly teach:
transparent…transparent…transparent…a route that does not pass through the dividing section as a movement route of the mobile object on a basis of the map.

Yoshino, in the same field of endeavor, teaches:

transparent…transparent…transparent
(Yoshino) – “since the self-position is detected by using the wall capable of measuring the distance, it is possible to appropriately detect the self-position even in an environment in which there is a complicated mirror wall or a glass wall (that is, a wall that cannot be accurately measured by the laser range finder) and an environment in which a wall that can be accurately ranged is small.” (Para 0056)

a route that does not pass through the dividing section as a movement route of the mobile object on a basis of the map.
(Yoshino) – “Although various sensors are used, a laser range finder in which a distance to an obstacle can be detected with high accuracy is widely used. However, a laser coupled range finder camera has a problem which cannot measure distance correctly, when there are a mirror and a glass wall.” (Para 0003)
“The travel control unit 32 sends a command to the motor 50 (FIG. 1) to take a target action on the basis of the information of the self position sent from the self-position detection unit 31 (see FIG. 32). In addition, with reference to the environment map, a wall is avoided. In this case, it is possible to avoid a wall which cannot be correctly measured by the laser range finder 20.” (Para 0055)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the robot system of Holz with the travel control unit of Yoshino. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “properly detecting a self-position even in an environment where a complicated mirror wall or glass wall is provided” (Yoshino Para 0006)

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holz (US20180307241) in view of Yoshino (JP2015001820) further in view of Yang (“On Solving Mirror Reflection in LIDAR Sensing”).

Claim 12:
Holz in combination with the references relied upon in Claim 11 teach those respective limitations. 
Holz further teaches:
wherein the estimation unit performs matching of the image data of the predetermined area with the image data of an area that is the another area and [is line-symmetric with respect to the predetermined area when the dividing section is used as a reference.]
(Holz) – “In some examples, indications of locations of false detection sources may be mapped as well. Such sources of false detections may occupy relatively large portions of the map. For instance, a false detection source may include a reflective surface within the environment” (Para 0037)
“Mapping the indications of false detection source locations, such as false detection source regions may include navigating one or more robots through the environment. A robot may identify false detections, determine a pose estimate, and, based on the pose estimate, map the false detection source locations. Where several false detection source locations are proximate to one another, a false detection source region may be determined.” (Para 0038)
“Onboard sensors 322 can include one or more navigation lasers, laser scanners, cameras, and/or other sensors for navigating and/or controlling onboard system 320. For example, a robotic device of robotic device(s) 120 can include one or more laser scanners…The laser scanners can be used for obstacle detection and/or avoidance along a direction of travel of the robotic device as well as along the sides, corners, and/or back of the robotic device… In some embodiments, cameras and/or other sensors can be used for obstacle detection, obstacle avoidance, and/or localization instead of or along with the laser scanners.” (Para 0067) 
“In some examples, the received signals may indicate locations of the landmarks relative to the robotic vehicle. Further, the locations of the landmarks within the environment may be predetermined. For example, the landmarks may be mapped. Matching the received signals with corresponding mapped landmarks may allow the pose of the robot within the environment to be inferred. For example, the robot may align the detected landmarks with the mapped landmarks to determine its position on the map. Further, the locations of the landmarks in relation to obstacles 610 within the environment may be predetermined. For example, the locations of obstacles may also be mapped. The robot may make movements 608 to navigate within the environment while avoiding the obstacles based on the estimated pose and the predetermined locations of the obstacles.” (Para 0083)
Examiner Note: Bracketed text not explicitly taught by the primary reference, but is taught by non-primary reference later in the rejection.

Holz does not explicitly teach:
is line-symmetric with respect to the predetermined area when the dividing section is used as a reference.

Yang, in the same field of endeavor, teaches:
is line-symmetric with respect to the predetermined area when the dividing section is used as a reference.
(Yang) – “The mirror detection method utilizes the property of mirror symmetry to calculate the confidence of a mirror prediction.” (Sec VII, A)

    PNG
    media_image3.png
    384
    595
    media_image3.png
    Greyscale

Examiner Note: Fig. 5 shows line Symmetry.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the robot system of Holz with the mirror detection method of Yang. One of ordinary skill in the art would have been motivated to make these modifications because “The proposed approach can be seamlessly integrated into the mobile robot localization framework and the occupancy grid map representation.” (Yang Sec VII, A)




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID RUBEN PEDERSEN whose telephone number is (571)272-9696. The examiner can normally be reached M-Th: 07:00 -16:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID RUBEN PEDERSEN/Examiner, Art Unit 3667                      

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                                                                                                       
December 2, 2022